Exhibit 10.1

FIFTH AMENDED AND RESTATED

MANAGEMENT SERVICES AGREEMENT

BY AND BETWEEN

COMPASS GROUP DIVERSIFIED HOLDINGS LLC,

AND

COMPASS GROUP MANAGEMENT LLC

Amended and Restated as of July 1, 2013

Amended and Restated as of December 20, 2011

Amended and Restated as of December 15, 2009

Amended as of March 12, 2008

Amended and Restated as of April 2, 2007

Amended and Restated as of November 8, 2006

Originally effective as of May 16, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

ARTICLE I

     1   

Section 1.1

 

Definitions

     1   

ARTICLE II

     5   

Section 2.1

 

Appointment

     5   

Section 2.2

 

Term

     6   

ARTICLE III

       6   

Section 3.1

 

Obligations of the Manager

     6   

Section 3.2

 

Obligations of the Company

     8   

Section 3.3

 

Acquisition and Disposition Opportunities

     8   

Section 3.4

 

Offsetting Management Services

     9   

Section 3.5

 

Change of Services

     10   

Section 3.6

 

Integration Services

     10   

Section 3.7

 

License

     11   

ARTICLE IV

     12   

Section 4.1

 

Powers of the Manager

     12   

Section 4.2

 

Delegation

     12   

Section 4.3

 

Manager’s Obligations, Duties and Powers Exclusive

     12   

ARTICLE V

     13   

Section 5.1

 

Books and Records of the Company

     13   

Section 5.2

 

Books and Records of the Manager

     13   

ARTICLE VI

       13   

ARTICLE VII

       13   

Section 7.1

 

Management Fee

     13   

Section 7.2

 

Reimbursement of Expenses

     16   

ARTICLE VIII

       17   

Section 8.1

 

Secondment of the Chief Executive Officer and Chief Financial Officer

     17   

Section 8.2

 

Remuneration of the Chief Executive Officer and Chief Financial Officer

     17   

Section 8.3

 

Secondment of Additional Officers

     18   

Section 8.4

 

Removal of Seconded Officers

     18   

Section 8.5

 

Insurance

     18   

ARTICLE IX

     18   

Section 9.1

 

Resignation by the Manager

     18   

Section 9.2

 

Removal of the Manager

     19   

Section 9.3

 

Termination

     19   

Section 9.4

 

Seconded Individuals

     19   

Section 9.5

 

Termination of License; Withdrawal of Branding

     20   

Section 9.6

 

Directions

     20   

Section 9.7

 

Payments Upon Termination

     20   

ARTICLE X

       21   

Section 10.1

 

Indemnity

     21   

Section 10.2

 

Insurance

     22   

 

i



--------------------------------------------------------------------------------

ARTICLE XI

       22   

Section 11.1

 

Limitation of Liability

     22   

Section 11.2

 

Reliance of Manager

     22   

ARTICLE XII

     23   

Section 12.1

 

Third Party Claims

     23   

ARTICLE XIII

     23   

Section 13.1

 

Obligation of Good Faith; No Fiduciary Duties

     23   

Section 13.2

 

Binding Effect

     23   

Section 13.3

 

Compliance

     23   

Section 13.4

 

Effect of Termination

     24   

Section 13.5

 

13.5 Notices

     24   

Section 13.6

 

Headings

     25   

Section 13.7

 

Applicable Law

     25   

Section 13.8

 

Submission to Jurisdiction; Waiver of Jury Trial

     25   

Section 13.9

 

Amendment; Waivers

     25   

Section 13.10

 

Remedies to Prevailing Party

     25   

Section 13.11

 

Severability

     26   

Section 13.12

 

Benefits Only to Parties

     27   

Section 13.13

 

Further Assurances

     27   

Section 13.14

 

No Strict Construction

     27   

Section 13.15

 

Entire Agreement

     27   

Section 13.16

 

Assignment

     27   

Section 13.17

 

Confidentiality

     27   

Section 13.18

 

Counterparts

     28   

 

ii



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT (as amended, revised,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of July 1, 2013, and amended December 20, 2011, December 15, 2009, March 12,
2008, April 2, 2007, November 8, 2006 and originally effective as of May 16,
2006 by and between Compass Group Diversified Holdings LLC, a Delaware limited
liability company (the “Company”), and Compass Group Management LLC, a Delaware
limited liability company (the “Manager”). Each party hereto shall be referred
to as, individually, a “Party” and, collectively, the “Parties.”

WHEREAS, the Company has determined that it would be in its best interests to
appoint a manager to perform the Services described herein and have agreed,
therefore, to appoint the Manager to perform such Services; and

WHEREAS, the Manager has agreed to act as Manager and to perform the Services
described herein on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions.

Except as otherwise noted, for all purposes of this Agreement, the following
terms shall have the respective meanings set forth in this Section 1.1, which
meanings shall apply equally to the singular and plural forms of the terms so
defined and the words “herein,” “hereof’ and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision:

“Adjusted Management Fee” has the meaning set forth in Section 7.1(e) hereof.

“Adjusted Net Assets” means, as of any Calculation Date, the sum of
(i) consolidated total assets (as determined in accordance with GAAP) of the
Company as of such Calculation Date, plus (ii) the absolute amount of
consolidated accumulated amortization of intangibles (as determined in
accordance with GAAP) of the Company as of such Calculation Date, minus
(iii) the absolute amount of Adjusted Total Liabilities of the Company as of
such Calculation Date, plus (iv) to the extent included in Adjusted Total
Liabilities of the Company as of such Calculation Date, the absolute amount of
the Company’s liabilities (as determined in accordance with GAAP) in respect of
its obligations under the Supplemental Put Agreement (as such term is defined in
the LLC Agreement).

 

1



--------------------------------------------------------------------------------

“Adjusted Total Liabilities” means, as of any Calculation Date, the Company’s
consolidated total liabilities (as determined in accordance with GAAP) as of
such Calculation Date, after excluding the effect of any outstanding Third Party
Indebtedness of the Company.

“Adjustment Date” has the meaning set forth in Section 7.1(c) hereof.

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person
or (ii) any officer, director, general member, member or trustee of such Person.
For purposes of this definition, the terms “controlling,” “controlled by” or
“under common control with” shall mean, with respect to any Persons, the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, or the power to elect at least 50% of the
directors, managers, general members, or Persons exercising similar authority
with respect to such Person.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Board of Directors” means, with respect to the Company, the Board of Directors
of the Company, or any committee thereof that has been duly authorized by the
Board of Directors to make a decision on the mailer in question or bind the
Company, as to the matter in question.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in The City of New York are required, permitted or authorized, by
applicable law or executive order, to be closed for regular banking business.

“Calculation Date” means, with respect to any Fiscal Quarter, the last day of
such Fiscal Quarter.

“Chief Executive Officer” means the Chief Executive Officer of the Company,
including any interim Chief Executive Officer.

“Chief Financial Officer” means the Chief Financial Officer of the Company,
including any interim Chief Financial Officer.

“Company” has the meaning set forth in the preamble of this Agreement.

“Company Officers” means the Chief Executive Officer and the Chief Financial
Officer and any other officer of the Company hereinafter appointed by the Board
of Directors of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Federal Securities Laws” means, collectively, the Securities Act, the Exchange
Act and the rules and regulations promulgated thereunder.

“Final Management Fee” has the meaning set forth in Section 7.1(b) hereof.

 

2



--------------------------------------------------------------------------------

“Fiscal Quarter” means the Company’s fiscal quarter for purposes of its
reporting obligations under the Exchange Act.

“Fiscal Year” means the Company’s fiscal year for purposes of reporting its
income for federal income tax purposes.

“GAAP” means generally accepted accounting principles in effect in the United
States, consistently applied.

“Incur” means, with respect to any Indebtedness or other obligation of a Person,
to create, issue, acquire (by conversion, exchange or otherwise), assume,
suffer, guarantee or otherwise become liable in respect of such Indebtedness or
other obligation.

“Indebtedness” means, with respect to any Person, (i) any liability for borrowed
money, or under any reimbursement obligation relating to a letter of credit,
(ii) all indebtedness (including bond, note, debenture, purchase money
obligation or similar instrument) for the acquisition of any businesses,
properties or assets of any kind (other than property, including inventory, and
services purchased, trade payables, other expenses accruals and deferred
compensation items arising in the Ordinary Course of Business), (iii) all
obligations under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (iv) any liabilities of others described in the
preceding clauses (i) to (iii) (inclusive) that such Person has guaranteed or
that is otherwise its legal liability, and (v) (without duplication) any
amendment, supplement, modification, deferral, renewal, extension or refunding
of any liability of the types referred to in clauses (i) through (iv) above.

“Indemnified Parties” has the meaning set forth in Article X hereof.

“Independent Director” means a director who (i)(a) is not an officer or employee
of the Company, or an officer, director or employee of any of the Subsidiaries
of the Company or their Subsidiaries, (b) was not appointed as a director
pursuant to the terms of this Agreement and (c) is not affiliated with the
Manager or any of its Affiliates, and (ii) satisfies the independence
requirements under the Exchange Act and the rules and regulations of the
principal securities exchange on which the Trust Shares are traded.

“Integration Fee” has the meaning set forth in Section 3.6 hereof.

“Integration Services” has the meaning set forth in Section 3.6 hereof.

“Integration Services Agreements” has the meaning set forth in Section 3.6
hereof.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Limitation Amount” means an amount calculated as (i) (A) the Company’s actual
gross income (as calculated for federal income tax purposes) (“AGI”) for a
Fiscal Year, plus the amount of the Offsetting Management Fees accrued for such
Fiscal Year (after any reduction required by Section 3.4 without taking into
account the final proviso therein), times (B) 9.99%, less (ii) the amount of AGI
(including any potential deemed income) that is not “qualifying income” as
defined in Section 7704(d) of the Internal Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

“LLC Agreement” means the Amended and Restated Operating Agreement of Compass
Group Diversified Holdings LLC, including all exhibits and schedules attached
thereto, as may be amended, revised, supplemented or otherwise modified from
time to time.

“Losses” has the meaning set forth in Article X hereof.

“Management Fee” has the meaning set forth in Section 7.1(a) hereof.

“Management Fee Payment Date” means, with respect to any Calculation Date, the
date that is ten (10) Business Days following the receipt by the Company of the
calculation of the Management Fee from the MSA Administrator with respect to
such Calculation Date.

“Manager” has the meaning set forth in the preamble of this Agreement.

“Manager Marks” has the meaning set forth in Section 3.7 hereof.

“MSA Administrator” means, as of any Calculation Date, (i) for so long as this
Agreement remains in full force and effect as of such Calculation Date, the
Manager, and (ii) thereafter, the Chief Financial Officer.

“Offsetting Management Fees” has the meaning specified in Section 3.4 hereof.

“Offsetting Management Services” has the meaning specified in Section 3.4
hereof.

“Offsetting Management Services Agreement” has the meaning specified in
Section 3.4 hereof.

“Ordinary Course of Business” means, with respect to any Person, an action taken
by such Person if such action is (i) consistent with the past practices of such
Person and is taken in the normal day-to-day business or operations of such
Person and (ii) which is not required to be specifically authorized or approved
by the board of directors of such Person.

“Over-Paid Management Fees” means, as of any Calculation Date, the amount by
which (i) Adjusted Management Fees that were actually paid on all Management Fee
Payment Dates preceding such Calculation Date, exceeded (ii) Adjusted Management
Fees that were actually due and payable by the Company on all such Management
Fee Payment Dates, as determined by the MSA Administrator upon availability of
the Company’s final consolidated financial statements in accordance with
Section 7.1(e); provided, that such amount shall not be less than zero.

“Party” and “Parties” have the meaning set forth in the preamble of this
Agreement.

 

4



--------------------------------------------------------------------------------

“Person” means any individual, company (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.

“Securities Act” means the Securities Act of 1933, as amended.

“Services” has the meaning set forth in Section 3.1(b) hereof.

“Subsidiary” means, with respect to any Person, any corporation, company, joint
venture, limited liability company, association or other Person in which such
Person owns, directly or indirectly, more than 50% of the outstanding voting
equity securities or interests, the holders of which are generally entitled to
vote for the election of the Board of Directors or other governing body of such
Person.

“Third Party Indebtedness” means, with respect to any Person, Indebtedness of
such Person owed to any lenders or other creditors that are not Affiliated with
such Person.

“Trust” means Compass Diversified Trust, which holds one hundred percent
(100%) of the Trust Interest in the Company.

“Trust Certificate” means the certificates representing Trust Shares.

“Trust Interest” means the trust interests of the Company as provided for and
described in the LLC Agreement.

“Trust Shares” means the shares of beneficial interest of the Trust where each
such share represents an undivided beneficial interest in one Trust Interest;
provided, that in the event that all outstanding shares of beneficial interest
of the Trust are exchanged for Trust Interests in accordance with the terms of
the LLC Agreement, all references herein to “Trust Shares” shall automatically
be deemed to refer to Trust Interests upon such exchange.

“Under-Paid Management Fees” means, as of any Calculation Date, the amount by
which (i) Adjusted Management Fees that were actually due and payable by the
Company on all Management Fee Payment Dates preceding such Calculation Date, as
determined by the MSA Administrator upon availability of the Company’s final
consolidated financial statements in accordance with in Section 7.1(e) exceeded
(ii) Adjusted Management Fees that were actually paid on all such Management Fee
Payment Dates; provided, that such amount shall not be less than zero.

ARTICLE II

APPOINTMENT OF THE MANAGER

 

Section 2.1 Appointment

The Company hereby agrees to, and hereby does, appoint the Manager to perform
the Services as set forth in Section 3.1 herein and in accordance with the terms
of this Agreement.

 

5



--------------------------------------------------------------------------------

Section 2.2 Term

The Manager shall provide Services to the Company from the date hereof until the
termination of this Agreement in accordance with Article IX hereof.

ARTICLE III

OBLIGATIONS OF THE PARTIES

 

Section 3.1 Obligations of the Manager

(a) Subject always to the oversight and supervision of the Board of Directors of
the Company and the terms and conditions of this Agreement, the Manager shall
during the term of this Agreement (i) perform the Services as set forth in
Section 3.1(b) below and (ii) comply with the provisions of the LLC Agreement,
as amended from time to time, and the operational objectives and business plans
of the Company in existence from time to time. The Company shall promptly
provide the Manager with all amendments to the LLC Agreement and all stated
operational objectives and business plans of the Company approved by the Board
of Directors of the Company and any other available information reasonably
requested by the Manager.

(b) Subject to Sections 3.4 and 3.6 hereof and Article VII, the Manager agrees
and covenants that it shall perform the following services (as may be modified
from time to time pursuant to Section 3.5 hereof, the “Services”):

(i) manage the Company’s day-to-day business and operations, including managing
its liquidity and capital resources and causing the Company to comply with
applicable law;

(ii) identify, evaluate, manage, perform due diligence on, negotiate and oversee
the acquisitions of target businesses by the Company and any other assets of the
Company;

(iii) evaluate, manage, negotiate and oversee the disposition of all or any part
of the property or assets of the Company, including dispositions of all or any
part of the Company’s Subsidiaries;

(iv) evaluate the financial and operational performance of any of the Company’s
Subsidiaries, including monitoring the business and operations thereof, and the
financial performance of any of the Company’s other assets;

(v) provide or second, as determined necessary by the Manager and in accordance
with the terms and conditions of this Agreement and the LLC Agreement, employees
of the Manager to serve as executive officers or other employees of the Company
or as members of the Company’s Board of Directors; and

(vi) subject to the other provisions of this Agreement, perform any other
services for and on behalf of the Company to the extent that such services are
consistent with those that are customarily performed by the executive officers
and employees of a publicly listed or quoted Person.

 

6



--------------------------------------------------------------------------------

The foregoing Services shall include, but are not limited to, the following:
(1) establishing and maintaining books and records of the Company in accordance
with customary practice and GAAP; (2) recommend to the Company’s Board of
Directors (x) the entry into credit facilities or other credit arrangements,
structured financings or other capital market transactions to the extent
consistent with this Agreement, (y) changes or other modifications in the
capital structure of the Company, including repurchases; (3) recommend to the
Company’s Board of Directors the engagement of or, if approval is not otherwise
required hereunder, engage agents, consultants or other third party service
providers to the Company, including accountants, lawyers, registered investment
advisers or experts, in each case, as may be necessary by the Company from time
to time; (4) maintain the Company’s property and assets in the Ordinary Course
of Business; (5) manage or oversee litigation, administrative or regulatory
proceedings, investigations or any other reviews of the Company’s business or
operations that may arise in the Ordinary Course of Business or otherwise,
subject to the approval of the Company’s Board of Directors to the extent
necessary in connection with the settlement, compromise, consent to the entry of
an order or judgment or other agreement resolving any of the foregoing;
(6) establish and maintain appropriate insurance policies with respect to the
Company’s business and operations; (7) recommend to the Company’s Board of
Directors the payment of dividends or other distributions on the equity
interests of the Company; and (8) attend to the timely calculation and payment
of taxes payable, and the filing of all taxes return due, by the Company.

(c) In connection with the performance of its obligations under this Agreement,
the Manager shall be required to obtain authorization and approval of the
Company’s Board of Directors in accordance with the Company’s internal policy
regarding action requiring Board of Directors approval, as otherwise required by
any such Board of Directors (or any applicable committee thereof) or the
Company’s officers or as otherwise required by applicable law.

(d) In connection with the performance of the Services under this Agreement, the
Manager shall have all necessary power and authority to perform, or cause to be
performed, such Services on behalf of the Company.

(e) In connection with the performance of its obligations under this Agreement,
the Manager is not permitted to, and nothing in this Agreement shall require the
Manager to, engage in any activities that would cause the Company to become an
“investment company” as defined in Section 3(a)(1) of the Investment Company
Act, or any successor provision thereto.

(f) While the Manager is providing the Services under this Agreement, the
Manager shall also be permitted to provide services, including services similar
to the Services covered hereby, to other Persons, including Affiliates of the
Manager, but the Manager shall not render any services to any other Person on
behalf of the Company. This Agreement and the Manager’s obligation to provide
the Services under this Agreement shall not create an exclusive relationship
between the Manager and its Affiliates, on the one hand, and the Company and its
Subsidiaries, on the other.

 

7



--------------------------------------------------------------------------------

Section 3.2 Obligations of the Company

(a) The Company shall do all things reasonably necessary on its part as
requested by the Manager consistent with the terms of this Agreement to enable
the Company to fulfill its obligations under this Agreement.

(b) The Company shall take reasonable steps to ensure that:

(i) its officers and employees act in accordance with the terms of this
Agreement and the reasonable directions of the Manager in fulfilling the
Manager’s obligations hereunder and allowing the Manager to exercise its powers
and rights hereunder; and

(ii) the Company provide to the Manager all reports (including monthly
management reports and all other relevant reports), which the Manager may
reasonably require and on such dates as the Manager may reasonably require.

(c) Without the prior written consent of the Manager, the Company shall not
amend any provision of the LLC Agreement that adversely affects, either directly
or indirectly, the rights of the Manager hereunder.

(d) The Company agrees that, in connection with the performance by the Manager
of its obligations hereunder, the Manager may recommend to the Company, and may
engage in, transactions with any of the Manager’s Affiliates; provided, that any
such transactions shall be subject to the authorization and approval of the
Company’s nominating and corporate governance committee.

(e) The Company shall maintain a Board of Directors consisting of a majority of
Independent Directors.

(f) The Company shall take any and all actions necessary to ensure that it does
not become an “investment company” as defined in Section 3(a)(l) of the
Investment Company Act, or any successor provision thereto.

 

Section 3.3 Acquisition and Disposition Opportunities

(a) The Company agrees that the Manager shall have, and does hereby grant to the
Manager, exclusive responsibility for reviewing and making recommendations to
the Company’s Board of Directors with respect to acquisition and disposition of
opportunities. In the event that any such opportunity is not originated by the
Manager, the Company’s Board of Directors shall seek a recommendation from the
Manager prior to making any decision concerning such opportunity.

 

8



--------------------------------------------------------------------------------

(b) In the case of any acquisition or disposition opportunity that involves an
Affiliate of the Manager, the Company’s nominating and corporate governance
committee shall be required to authorize and approve such transaction.

(c) The Manager shall review each acquisition or disposition opportunity
presented to the Manager to determine, in its sole discretion, if such
acquisition or disposition opportunity satisfies the Company’s acquisition
criteria, as established by the Company’s Board of Directors from time to time.
If the Manager determines, in its sole discretion, if such an opportunity
satisfies such criteria, the Manager shall refer such opportunity to the
Company’s Board of Directors for its authorization and approval prior to any
consummation thereof.

(d) In the event that an acquisition opportunity is referred to the Company’s
Board of Directors by the Manager and the Company’s Board of Directors
determines not to promptly pursue such opportunity in whole or in part, any part
of such opportunity that the Company does not promptly pursue may be pursued by
the Manager or may be referred by the Manager to any Person, including
Affiliates of the Manager, in the sole discretion of the Manager.

 

Section 3.4 Offsetting Management Services

Notwithstanding anything else to the contrary herein, the Company agrees that
the Manager may, at any time, enter into management services agreements with any
one or more of the Subsidiaries of the Company (“Offsetting Management Services
Agreement”), including by assignment thereof, relating to the performance by the
Manager of management services for such Subsidiaries of the Company that may or
may not be similar to Services to be provided hereunder (“Offsetting Management
Services”); provided, that such Offsetting Management Services Agreement shall
be designated as such therein; provided, further, that any Offsetting Management
Services provided to a Subsidiary of the Company pursuant to an Offsetting
Management Services Agreement shall not be deemed to be Services provided
hereunder. Any fee to be paid pursuant to such an Offsetting Management Services
Agreement (“Offsetting Management Fee”) shall be paid directly by the relevant
Subsidiary of the Company to the Manager and shall not be deemed an obligation
of the Company. Notwithstanding anything else to the contrary in any Offsetting
Management Services Agreement, the Parties hereto agree that the aggregate
amount of all Offsetting Management Fees to be paid by all of the Subsidiaries
of the Company with respect to any Fiscal Quarter shall not exceed the aggregate
amount of the Management Fee calculated with respect to such Fiscal Quarter;
provided, that if the aggregate amount of all Offsetting Management Fees to be
paid by all of the Subsidiaries of the Company with respect to any Fiscal
Quarter exceed the aggregate amount of Management Fee calculated with respect to
such Fiscal Quarter, then the Manager agrees that it shall reduce, on a pro rata
basis, the Offsetting Management Fees to be paid by each of the Subsidiaries of
the Company under each of the Offsetting Management Agreements, determined by
reference to the Adjusted Net Assets of each of the Subsidiaries of the Company,
until the aggregate amount of all Offsetting Management Fees to be paid by all
of the Subsidiaries of the Company with respect to any Fiscal Quarter does not
exceed the aggregate amount of Management Fee calculated with respect to such
Fiscal Quarter, and provided further that beginning for the 2007 Fiscal Year if
the aggregate amount of all Offsetting Management Fees to be paid by all of the
Subsidiaries of the

 

9



--------------------------------------------------------------------------------

Company with respect to any Fiscal Year exceed the Limitation Amount with
respect to such Fiscal Year, then the Manager agrees that it shall reduce, on a
pro rata basis, the Offsetting Management Fees to be paid by each of the
Subsidiaries of the Company under each of the Offsetting Management Agreements,
determined by reference to the Adjusted Net Assets of each of the Subsidiaries
of the Company, until the aggregate amount of all Offsetting Management Fees to
be paid by all of the Subsidiaries of the Company with respect to any Fiscal
Year does not exceed the Limitation Amount with respect to such Fiscal Year. If
following the close of any Fiscal Year it is determined that the amount of
Offsetting Management Fees paid to the Manager with respect to such Fiscal Year
exceeded the Limitation Amount, such excess shall be promptly returned by the
Manager to the Subsidiaries in the same proportion that the Offsetting
Management Fees would have been reduced pursuant to the provisions of this
Section. Each such Offsetting Management Services Agreement shall be terminable,
without penalty (including a termination fee), by the relevant Subsidiary of the
Company upon 30 days prior written notice. Entry into an Offsetting Management
Services Agreement by any Subsidiary of the Company shall not be subject to
authorization and approval of the Company’s nominating and corporate governance
committee.

 

Section 3.5 Change of Services

(a) The Company and the Manager shall have the right at any time during the term
of this Agreement to change the Services provided by the Manager and such
changes shall in no way otherwise affect the rights or obligations of any Party
hereunder.

(b) Any change in the Services shall be authorized in writing and evidenced by
an amendment to this Agreement, as provided in Section 13.9 hereof. Unless
otherwise agreed in writing, the provisions of this Agreement shall apply to all
changes in the Services.

 

Section 3.6 Integration Services

(a) Notwithstanding anything else to the contrary herein, the Company agrees
that the Manager may, at any time, enter into services agreements with one or
more of its Subsidiaries (“Integration Services Agreements”) relating to the
performance by the Manager of additional services for such Subsidiary to
integrate the Subsidiary’s financial reporting, computer systems, and decision
making and management processes into the Company’s operations, which may or may
not be similar to Services to be provided hereunder, following the acquisition
of target businesses by the Company or the Company’s Subsidiaries (“Integration
Services”); provided, that such Integration Services Agreement shall be
designated as such therein; provided, further, that any Integration Services
provided to the Company’s Subsidiaries pursuant to Integration Services
Agreements shall not be deemed to be Services provided hereunder. The Manager
shall contract for the performance of such Integration Services on market terms
and conditions. Entry into an Integration Services Agreement shall be subject to
the authorization and approval of the Company’s nominating and corporate
governance committee, and the Company’s nominating and corporate governance
committee shall have the right to take whatever measures they deem prudent to
confirm the market terms of any Integration Services Agreement. Any fee to be
paid pursuant to an Integration Services Agreement (the “Integration Fee”) shall
be paid by the

 

10



--------------------------------------------------------------------------------

relevant Subsidiary of the Company that is a party to the corresponding
Integration Services Agreement directly to the Manager. Integration Fees are not
Offsetting Management Fees and shall not have the effect of Offsetting
Management Fees as provided herein. Any Integration Services Agreement may also
provide for the reimbursement of costs and expenses of the Manager in the
performance of any Integration Services, including costs and expenses referenced
in Section 7.2(b)(iii) hereof.

 

Section 3.7 License

(a) The Manager hereby grants the Company, subject to the terms and conditions
of this Agreement, a non-exclusive, royalty-free right to use the following
trademarked names (“Manager Marks”) in connection with its business and
operations or as may be required to comply with applicable law;

(i) Compass Diversified Trust

(ii) Compass Group Diversified Holdings

(iii) www.compassdiversifiedtrust.com

(iv) www.compasstrust.com

Notwithstanding the foregoing, the Company shall be permitted to (i) sublicense
the use, on any terms and conditions consistent and coextensive with this
Section 3.7, of any of the Manager Marks to the Trust to use in connection with
its business and operations or as may be required to comply with applicable law
and (ii) sublicense the use, on any terms and conditions consistent and
co-extensive with this Section 3.7. of any of the Manager Marks to any of the
Company’s Subsidiaries to use in connection with its business and operations or
as may be required to comply with applicable law.

(b) The Company agrees to notify the Manager promptly upon notice of(a) any
conflicting uses of, or any applications of or registrations for, a trademark,
service mark or logo that may conflict with the Manager Marks, (b) any acts of
infringement or unfair competition involving the Manager Marks or (c) any
allegations that the use of the Manager Marks by the Company or any of its
Affiliates infringe upon the trademark or service mark or other rights,
including without limitation, rights relating to unfair competition of any other
Person.

(c) The Manager shall have the sole right to initiate any opposition,
cancellation or infringement proceedings necessary to enforce the Manager Marks.
The Manager shall have the right to include the Company or its Affiliates as a
party in any such enforcement proceedings where necessary, and the Company
agrees to join in such proceedings, at the Manager’s sole cost and expense as a
voluntary plaintiff or claimant upon request of the Manager, and the Company
shall cooperate with the Manager in such proceedings, at the Manager’s sole cost
and expense. The Manager shall have the sole right to control and settle any
such proceedings.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

POWERS OF THE MANAGER

 

Section 4.1 Powers of the Manager

(a) The Manager shall have no power to enter into any contract for or on behalf
of the Company or otherwise subject it to any obligation, such power to be the
sole right and obligation of the Company, acting through its Board of Directors
and/or the Company Officers.

(b) Subject to Section 4.2 and for purposes other than to delegate its duties
and powers to perform the Services hereunder, the Manager shall have the power
to engage any agents (including real estate agents and managing agents),
valuers, contractors and advisors (including accounting, financial, tax and
legal advisors) that it deems necessary or desirable in connection with the
performance of its obligations hereunder, which costs therefor shall be subject
to reimbursement in accordance with Section 7.2 hereto.

 

Section 4.2 Delegation

The Manager may delegate or appoint:

(a) Any of its Affiliates as its agent, at its own cost and expense, to perform
any or all of the Services hereunder; or

(b) Any other Person, whether or not an Affiliate of the Manager, as its agent,
at its own cost and expense, to perform those Services hereunder which, in the
sole discretion of the Manager, are not critical to the ability of the Manager
to satisfy its obligations hereunder;

provided, however, that, in each case, the Manager shall not be relieved of any
of its obligations or duties owed to the Company hereunder as a result of such
delegation. The Manager shall be permitted to share Company information with its
appointed agents subject to appropriate and reasonable confidentiality
arrangements. For the avoidance of doubt, any reference to Manager herein shall
include its delegates or appointees pursuant to this Section 4.2.

 

Section 4.3 Manager’s Obligations, Duties and Powers Exclusive

The Company agrees that during the term of this Agreement, the obligations,
duties and powers imposed on and granted to the Manager under Article III and
this Article IV are to be performed or held exclusively by the Manager or its
delegates and the Company shall not, through the exercise of the powers of their
employees, Boards of Directors or their shareholders or members, as the case may
be, perform any of the Services except in circumstances where it is necessary to
do so to comply with applicable law or as otherwise agreed to or delegated, in
accordance with Section 4.2 hereof, by the Manager in writing.

 

12



--------------------------------------------------------------------------------

ARTICLE V

INSPECTION OF RECORDS

 

Section 5.1 Books and Records of the Company

At all reasonable times and on reasonable notice, the Manager and any Person
authorized by the Manager shall have access to, and the right to inspect, for
any reasonable purpose, during the term of this Agreement and for a period of
five (5) years after termination hereof, the books, records and data stored in
computers and all documentation of the Company pertaining to all Services
performed by the Manager or the Management Fee to be paid by the Company to the
Manager, in each case, hereunder. There shall be no cost or expense charged by
any Party to another Party pursuant to the exercise of rights under this
Section 5.1.

 

Section 5.2 Books and Records of the Manager

At all reasonable times and on reasonable notice, any Person authorized by the
Company shall have access to, and the right to inspect the books, records and
data stored in computers and all documentation of the Manager pertaining to all
Services performed by the Manager or the Management Fee to be paid by the
Company to the Manager, in each case, hereunder. There shall be no cost or
expense charged by any Party to another Party pursuant to the exercise of rights
under this Section 5.2.

ARTICLE VI

AUTHORITY OF THE COMPANY

AND THE MANAGER

Each Party represents to the others that it is duly authorized with full power
and authority to execute, deliver and perform its obligations and duties under
this Agreement. The Company represents that the engagement of the Manager has
been duly authorized by the Board of Directors of the Company and is in
accordance with all governing documents of the Company.

ARTICLE VII

MANAGEMENT FEE; EXPENSES

 

Section 7.1 Management Fee

(a) Obligation. Subject to the terms and conditions set forth in this
Section 7.1, for the term of this Agreement, (i) the MSA Administrator shall
calculate the fee payable to the Manager in accordance with this Section 7.1
(the “Management Fee”), and the components thereof, in accordance with
Section 7.1(b) hereof and (ii) the Company shall pay the Management Fee to the
Manager in accordance with Section 7.1(d) hereof.

 

13



--------------------------------------------------------------------------------

(b) Calculation of Management Fee. Subject to Section 7.1(e) hereof; as payment
to the Manager for performing Services hereunder during any Fiscal Quarter or
any part thereof; the MSA Administrator, as of any Calculation Date with respect
to such Fiscal Quarter shall calculate, on or promptly following such
Calculation Date, the Management Fee with respect to such Fiscal Quarter, which
shall be equal to, as of such Calculation Date, the product of (i) 0.5%,
multiplied by (ii) Adjusted Net Assets as of such Calculation Date; provided,
however, that, with respect to the Fiscal Quarter in which this Agreement is
terminated, the Management Fee shall be equal to the product of (i)(x) 0.5%,
multiplied by (y) the Adjusted Net Assets as of such Calculation Date,
multiplied by (ii) a fraction, the numerator of which is the number of days from
and including the first day of such Fiscal Quarter to but excluding the date
upon which this Agreement is terminated and the denominator of which is the
number of days in such Fiscal Quarter (such amount so calculated in accordance
with this proviso, the “Final Management Fee”).

(c) Adjustment of Management Fee. The amount of any Management Fee calculated in
accordance with Section 7.1(b) hereof as of any Calculation Date shall be
adjusted, on a dollar-for-dollar basis (such Management Fee, as adjusted, the
“Adjusted Management Fee”), by the MSA Administrator immediately prior to the
Management Fee Payment Date with respect to such Calculation Date (such date of
adjustment, the “Adjustment Date”) as follows:

(i) reduced, on a dollar-for-dollar basis by the aggregate amount of all
Offsetting Management Fees, if any, accrued by the Manager from any of the
Subsidiaries of the Company with respect to such Fiscal Quarter as of the date
of such adjustment; provided, that the Company shall separately guarantee,
substantially in the form of Exhibit A hereto, the full, prompt and punctual
payment of any unpaid Offsetting Management Fees, with full rights of
subrogation;

(ii) reduced, on a dollar-for-dollar basis, by the aggregate amount of all
Over-Paid Management Fees, if any, existing as of such Calculation Date;

(iii) increased, on a dollar-for-dollar basis, by the aggregate amount of all
Under-Paid Management Fees, if any, existing as of such Calculation Date; and

(iv) increased, on a dollar-for-dollar basis, by the aggregate amount of all
accrued and unpaid Management Fees, if any, as of such Calculation Date, without
duplication of any of the foregoing.

(d) Payment of Adjusted Management Fee. Subject to Section 7.1(f) hereof, the
Company shall pay to the Manager, on the Management Fee Payment Date with
respect to any Calculation Date, the Adjusted Management Fee as of such
Calculation Date. Any such payment shall be made in U.S. dollars by wire
transfer in immediately available funds to an account or accounts designated by
the Manager from time to time.

(e) Basis for Calculation of Management Fee and Adjusted Management Fee. The
calculation of the Management Fee, including the components thereof, with
respect to any

 

14



--------------------------------------------------------------------------------

Fiscal Quarter on any Calculation Date shall be based on (i) the Company’s
audited consolidated financial statements to the extent available, (ii) if
audited consolidated financial statements are not available, then the Company’s
unaudited consolidated financial statements to the extent available, and
(iii) if neither audited nor unaudited consolidated financial statements are
available, then the Company’s books and records then available; provided, that,
with respect to any calculation of the Management Fee based on the Company’s
books and records, upon availability of the earlier of (x) the Company’s audited
consolidated financial statements and (y) the Company’s unaudited consolidated
financial statements, in each case, relating to amounts previously calculated on
such Calculation Date by reference to the Company’s books and records, the MSA
Administrator shall recalculate (A) any Management Fees, and any components
thereof, that were previously calculated based on such books and records and
(B) any Adjusted Management Fees that were calculated based on such Management
Fees, in each case, to determine if any Over-Paid Management Fee or Under-Paid
Management Fee were outstanding as of such Calculation Date; provided, further,
that the amount so recalculated shall be conclusive and binding on the Parties
hereto and no further recalculations shall be required or permitted except that
a further recalculation shall be required and performed (A) upon a demonstration
of clear error with respect to any prior calculation or recalculation or
(B) upon the restatement of the consolidated financial statements of the
Company, or any amounts therein, underlying any prior calculation or
recalculation, in each case, at any time. The calculation of Adjusted Management
Fees, including the components thereof, as of any Adjustment Date shall be made
based on information that is available as of such Adjustment Date; provided,
that if any events occur after such Adjustment Date that would affect the amount
of Adjusted Management Fees calculated as of such Adjustment Date, then the MSA
Administrator shall recalculate Adjusted Management Fees as of such Adjustment
Date to determine if any Over-Paid Management Fee or Under-Paid Management Fee
were created as of the Calculation Date immediately succeeding such Adjustment
Date. Notwithstanding the foregoing, the calculation of the Final Management
Fee, including the components thereof, shall be made and based on the Company’s
unaudited consolidated financial statements for the applicable Fiscal Quarter
when such unaudited consolidated financial statements are available; provided,
that, once calculated, no further recalculation of Final Management Fee shall be
required or permitted.

(f) Sufficient Liquidity. If the Company does not have sufficient liquid assets
to timely pay the entire amount of the Management Fee due on any Management Fee
Payment Date, the Company shall liquidate assets or Incur Indebtedness in order
to pay such Management Fee in full on such Management Fee Payment Date;
provided, that the Manager may elect, in its sole discretion by delivery of
written notice to the Company prior to such Management Fee Payment Date, to
allow the Company to defer the payment of all or any portion of the Management
Fee otherwise due and payable on such Management Fee Payment Date until the next
succeeding Management Fee Payment Date and, thereby, enable the Company to avoid
such liquidation or Incurrence. For the avoidance of doubt, the Manager may make
such election to allow the Company to defer the payment of Management Fees more
than once, provided, however, that no such deferral shall be permitted unless
the payment or payment so deferred would qualify as a “short term deferral”
within the contemplation of Code Section 409A and the Regulations promulgated
thereunder (or any successor of similar import.).

(g) Books and Records. The MSA Administrator shall maintain cumulative books and
records with respect to the details of any calculations made pursuant to this
Section 7.1, which records shall be available for inspection and reproduction at
any time upon request by the Board of Directors of the Company and, if the
Manager is not the MSA Administrator, the Manager.

 

15



--------------------------------------------------------------------------------

Section 7.2 Reimbursement of Expenses

(a) Subject to Section 8.2 hereof, the Company shall reimburse the Manager for
the following amounts that are actually incurred by the Manager during the term
of this Agreement:

(i) all costs and expenses of the Company that are incurred by the Manager or
its Affiliates on behalf of the Company, including all out-of-pocket costs and
expenses incurred in connection with performing Services hereunder, and all
costs and expenses the reimbursement of which is specifically approved by the
Board of Directors of the Company; and

(ii) the compensation and other costs and expenses of the Chief Financial
Officer and his or her staff, as approved by the Company’s compensation
committee.

(b) Notwithstanding the foregoing or anything else to the contrary herein, none
of the Company, any Subsidiary of the Company or their Subsidiaries shall be
obligated or responsible for reimbursing or otherwise paying for any costs or
expenses relating to (i) the Manager’s overhead or any other costs and expenses
relating to the Manager’s conduct or maintenance of its business and operations
as a provider of services, (ii) costs and expenses incurred by the Manager in
connection with the identification, evaluation, management, performance of due
diligence on, negotiating and oversight of potential acquisitions by the Company
where the Company (or the Manager on behalf of the Company) does not submit an
indication of interest or letter of intent to pursue such potential acquisition,
including costs and expenses relating to travel, marketing and attendance at
industry events and retention of outside service providers relating thereto and
(iii) costs and expenses incurred by the Manager in connection with the
identification, evaluation, management, performance of due diligence on,
negotiating and oversight of an acquisition by the Company if both (x) such
acquisition is actually closed by the Company and (y) the Subsidiary so
acquired, by any manner whatsoever, in connection with such acquisition has
entered into an Integration Services Agreement with the Manager under which such
costs and expenses are being reimbursed.

(c) Any such reimbursement shall be made upon demand by the Manager in U.S.
dollars by wire transfer in immediately available funds to an account or
accounts designated by the Manager from time to time.

(d) Except as otherwise provided for in this Section 7.2, all reimbursements
made pursuant to this Section 7.2 shall be reviewed by the Company’s
compensation committee on an annual basis in connection with the preparation of
the Company’s year-end audited consolidated financial statements. If the
Company’s compensation committee identifies any discrepancy in such
reimbursements, then the Company’s compensation committee, on behalf of the
Company, and the Manager shall mutually resolve such discrepancy.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

SECONDMENT OF OFFICERS BY THE MANAGER

 

Section 8.1 Secondment of the Chief Executive Officer and Chief Financial
Officer

The Manager shall second to the Company individuals to serve as the Company’s
Chief Executive Officer and Chief Financial Officer. The Company’s Board of
Directors shall elect the seconded Chief Executive Officer and Chief Financial
Officer as officers of the Company in accordance with the terms of the LLC
Agreement and the operational objectives and business plans of the Company in
existence from time to time. The seconded Chief Executive Officer and Chief
Financial Officer shall report directly, and be subject, to the Company’s Board
of Directors.

 

Section 8.2 Remuneration of the Chief Executive Officer and Chief Financial
Officer

(a) The Chief Executive Officer and Chief Financial Officer seconded to the
Company pursuant to this Article VIII shall, at all times, remain employees of,
and be remunerated by, the Manager or an Affiliate of the Manager.

(b) Except as set forth in Section 8.2(c) hereof, the Services performed for the
Company by the Chief Executive Officer and all other personnel, if any, of the
Manager or its Affiliates shall be provided at the cost of the Manager or an
Affiliate of the Manager. For the avoidance of doubt, except as set forth in
Section 8.2(c) hereof, the Company shall have no obligation to reimburse the
Manager for the compensation and other compensation-related expenses of any
employees, representatives, delegates and seconded officers of the Manager and
its Affiliates.

(c) The Services performed by the Chief Financial Officer and his or her staff
shall be provided at the cost of the Manager or an Affiliate of the Manager and
reimbursed by the Company pursuant to Section 7.2 of this Agreement.

(d) The remuneration of the Chief Financial Officer and any member of his or her
staff that serves as an executive officer of the Company, shall be determined
and approved by the Company’s compensation committee upon such Person’s
engagement and on an annual basis thereafter, with each annual determination and
approval occurring in the year prior to the year to which such remuneration
relates by reference to the following:

(i) The standard remuneration guidelines as adopted by the Company or the
Manager from time to time:

(ii) The respective individual’s performance, the Manager’s performance and the
performance, financial or otherwise, of the Company and its Subsidiaries; and

(iii) The assessment by the Board of Directors of the Company of the respective
individual’s performance and the performance of the Manager.

(e) The Manager shall disclose the amount of remuneration of the Chief Financial
Officer and any other officer or employee seconded to the Company, including the
Chief Executive Officer, to the Board of Directors of the Company to the extent
required for the Company to comply with the requirements of applicable law,
including the Federal Securities Laws.

 

17



--------------------------------------------------------------------------------

Section 8.3 Secondment of Additional Officers

The Manager and the Company’s Board of Directors may agree from time to time
that the Manager shall second to the Company one or more additional individuals
to serve as officers or otherwise of the Company, upon such terms as the Manager
and the Company’s Board of Directors may mutually agree. Any such individuals
shall have such titles and fulfill such functions as the Manager and the Company
may mutually agree.

 

Section 8.4 Removal of Seconded Officers

The Company’s Board of Directors, after due consultation with the Manager, may
at any time request that the Manager replace any individual seconded to the
Company as provided in this Article VIII and the Manager shall, as promptly as
practicable, replace any individual with respect to whom the Board of Directors
shall have made its request, subject to the requirements for the election of
officers under the LLC Agreement.

 

Section 8.5 Insurance

The Company agrees it shall maintain adequate directors and officers insurance
for any individuals seconded to the Company, with liability coverage of no less
than $15 million.

ARTICLE IX

TERMINATION; RESIGNATION AND REMOVAL OF THE MANAGER

 

Section 9.1 Resignation by the Manager

The Manager may resign and terminate this Agreement at any time with 180 days’
prior written notice to the Company, which right shall not be contingent upon
the finding of a replacement manager. However, if the Manager resigns, until the
date on which the resignation becomes effective, the Manager shall, upon request
of the Company’s Board of Directors, use reasonable efforts to assist the
Company’s Board of Directors to find a replacement manager at no cost and
expense to the Company.

 

18



--------------------------------------------------------------------------------

Section 9.2 Removal of the Manager

The Company’s Board of Directors may terminate this Agreement and the Manager’s
appointment if, at any time;

(a) (i) a majority of the Company’s Board of Directors vote to terminate this
Agreement and (ii) the holders of at least a majority of the then outstanding
Trust Shares (other than Trust Shares beneficially owned by the Manager or its
Affiliates) vote to terminate this Agreement; provided that the Company gives
the Manager at least 180 days prior written notice of such termination.

(b) there is a finding by a court of competent jurisdiction in a final,
non-appealable order that (i) the Manager materially breached the terms of this
Agreement and such breach continued unremedied for sixty (60) days after the
Manager received written notice from the Company setting forth the terms of such
breach, or (ii) the Manager (x) acted with gross negligence, willful misconduct,
bad faith or reckless disregard in performing its duties and obligations under
this Agreement or (y) engaged in fraudulent or dishonest acts in connection with
the business and operations of the Company;

(c) (i) the Manager has been convicted of a felony under Federal or State law,
(ii) the Company’s Board of Directors finds that the Manager is demonstrably and
materially incapable of performing its duties and obligations under this
Agreement, and (iii) the holders of at least sixty-six and two-thirds percentage
(66 2/3%) of then outstanding Trust Shares (other than Trust Shares beneficially
owned by the Manager) vote to terminate this Agreement; or

(d) (i) there is a finding by a court of competent jurisdiction that the Manager
has (x) engaged in fraudulent or dishonest acts in connection with the business
or operations of the Company or (y) gross negligence, willful misconduct, bad
faith or reckless disregard in performing its duties and obligations under this
Agreement, and (ii) the holders of at least sixty-six and two-thirds percentage
(66 2/3%) of the then outstanding Trust Shares (other than Trust Shares
beneficially owned by the Manager) vote to terminate this Agreement.

 

Section 9.3 Termination

Subject to Section 13.4, this Agreement shall terminate upon the resignation or
removal of the Manager in accordance with Sections 9.1 or 9.2 hereof.

 

Section 9.4 Termination Expenses

The Company acknowledges that throughout the term of this Agreement,
substantially all of the personnel and physical and electronic facilities and
data processing infrastructure maintained by the Manager have been provided for
the principal and primary benefit of the Company. The Company further
acknowledges that the Manager will incur substantial expenses to wind down its
operations, including termination expenses relating to such employees,
facilities and infrastructure upon a termination of this Agreement, which
expenses shall, subject to this Section 9.4, be borne by the Company if such
termination is the result of the actions of the Company pursuant to
Section 9.2(a) above. As soon as reasonably practicable following the giving by
the Company of notice of termination to the Manager as set forth in
Section 9.2(a), but

 

19



--------------------------------------------------------------------------------

in no event later than ninety (90) days after receipt of such notice, the
Manager will provide to the Company its calculation of such reasonable
termination expenses together with reasonable supporting documentation. The
termination expenses to be borne by the Company pursuant to this Section 9.4
shall only include reasonable expenses (i) for up to eighteen (18) months of
severance payments to employees of the Manager (which payments shall be based
upon, as applicable, each employee’s current annual salary) plus, if applicable,
an amount equal to one and a half times such employee’s annual cash bonus for
the previous fiscal year, provided, however, that the Company shall not be
required to reimburse the Manager for any severance and/or bonus payments to any
person who is an equityholder of the Manager, (ii) related to the termination
and/or winding down of leases for office space used by the Manager in connection
with the Services, (iii) for the termination and/or winding down of contracts
and licenses related to computer software and hardware, and (iv) otherwise
directly incurred by the Manager in connection with activities customarily
undertaken in the winding down of operations of a Company in the Manager’s line
of business. Such termination expenses shall be paid to the Manager by the date
that is ten (10) Business Days after the later of the date incurred or the
actual termination date of this Agreement.

 

Section 9.5 Seconded Individuals

Upon the termination of this Agreement, all seconded officers, including the
Chief Executive Officer and Chief Financial Officer, employees, representatives
and delegates of the Manager and its Affiliates who perform Services hereunder,
shall resign their respective positions with the Company and cease working on
behalf of the Company as of the date of such termination or at such other time
as determined by the Manager. Any Manager appointed director may continue to
serve on the Company’s Board of Directors subject to the terms of the LLC
Agreement.

 

Section 9.6 Termination of License; Withdrawal of Branding

If this Agreement is terminated pursuant to Section 9.2 of this Agreement, the
right granted pursuant to Section 3.7 hereof shall terminate within 180 days of
such termination and the Company agrees, and the Company agrees to cause the
Trust and its Subsidiaries, to cease using the term “Compass” or any of the
Manager Marks entirely in its or their business or operations, as the case may
be, within 180 days of such termination, including by changing its name to
remove any reference to the term “Compass” or the Manager Marks; provided, that,
to the extent the Board of Directors of the Company deems it necessary or
advisable, the Manager agrees that the Trust, the Company and the Subsidiaries
of the Company may use the term “Compass” or any of the Manager Marks in
referencing their previous names.

 

Section 9.7 Directions

After a written notice of termination has been given under this Article IX, the
Company may direct the Manager to undertake any actions necessary to transfer
any aspect of the ownership or control of the assets of the Company to the
Company or to any nominee of the Company and to do all other things necessary to
bring the appointment of the Manager to an end,

 

20



--------------------------------------------------------------------------------

and the Manager shall comply with all such reasonable directions. In addition,
the Manager shall, at the Company’s expense, deliver to any new manager or the
Company any books or records held by the Manager under this Agreement and shall
execute and deliver such instruments and do such things as may reasonably be
required to permit new management of the Company to effectively assume its
responsibilities.

ARTICLE X

INDEMNITY

 

Section 10.1 Indemnity

The Company shall indemnify reimburse, defend and hold harmless the Manager and
its successors and permitted assigns, together with their respective employees,
officers, members, managers, directors, agents and representatives (collectively
the “Indemnified Parties”), from and against all losses (including lost
profits), costs, damages, injuries, taxes, penalties, interests, expenses,
obligations, claims and liabilities (joint or severable) of any kind or nature
whatsoever (collectively “Losses”) that are incurred by such Indemnified Parties
in connection with, relating to or arising out of (i) the breach of any term or
condition of this Agreement, or (ii) the performance of any Services hereunder;
provided, however, that the Company shall not be obligated to indemnify,
reimburse, defend or hold harmless any Indemnified Party for any Losses
incurred, by such Indemnified Party in connection with, relating to or arising
out of:

(a) a breach by such Indemnified Party of this Agreement;

(b) the gross negligence, willful misconduct, bad faith or reckless disregard of
such Indemnified Party in the performance of any Services hereunder;

(c) fraudulent or dishonest acts of such Indemnified Party with respect to the
Company or any of its Subsidiaries; or

(d) a violation of applicable law.

The rights of any Indemnified Party referred to above shall be in addition to
any rights that such Indemnified Party shall otherwise have at law or in equity.

Without the prior written consent of the Company, no Indemnified Party shall
settle, compromise or consent to the entry of any judgment in, or otherwise seek
to terminate any, claim, action, proceeding or investigation in respect of which
indemnification could be sought hereunder unless (a) such Indemnified Party
indemnifies the Company from any liabilities arising out of such claim, action,
proceeding or investigation, (b) such settlement, compromise or consent includes
an unconditional release of the Company and Indemnified Party from all liability
arising out of such claim, action, proceeding or investigation and (c) the
parties involved agree that the terms of such settlement, compromise or consent
shall remain confidential.

 

21



--------------------------------------------------------------------------------

Section 10.2 Insurance

The Company agrees it shall maintain adequate insurance in support of the
indemnity obligation set forth in this Article X.

ARTICLE XI

LIMITATION OF LIABILITY OF THE MANAGER

 

Section 11.1 Limitation of Liability

The Manager shall not be liable for, and the Company shall not take, or permit
to be taken, any action against the Manager to hold the Manager liable for, any
error of judgment or mistake of law or for any loss suffered by the Company or
its Subsidiaries (including, without limitation, by reason of the purchase, sale
or retention of any security) in connection with the performance of the
Manager’s duties under this Agreement, except for a loss resulting from gross
negligence, willful misconduct, bad faith or reckless disregard on the part of
the Manager in the performance of its duties and obligations under this
Agreement, or its fraudulent or dishonest acts with respect to the Company or
any of its Subsidiaries.

 

Section 11.2 Reliance of Manager

The Manager may take and may act and rely upon:

(a) the opinion or advice of legal counsel, which may be in-house counsel to the
Company or the Manager, any U.S.-based law firm, or other legal counsel
reasonably acceptable to the Board of Directors of the Company, in relation to
the interpretation of this Agreement or any other document (whether statutory or
otherwise) or generally in connection with the Company;

(b) advice, opinions, statements or information from bankers, accountants,
auditors, valuation consultants and other Persons consulted by the Manager who
are in each case believed by the Manager in good faith to be expert in relation
to the matters upon which they are consulted;

(c) a document which the Manager believes in good faith to be the original or a
copy of an appointment by the Trust in respect of any Trust Interest or holder
of a Trust Certificate in respect of a share of Trust Shares of a Person to act
as such Person’s agent for any purpose connected with the Company; and

(d) any other document provided to the Manager in connection with the Company
upon which it is reasonable for the Manager to rely.

The Manager shall not be liable for anything done, suffered or omitted by it in
good faith in reliance upon such opinion, advice, statement, information or
document.

 

22



--------------------------------------------------------------------------------

ARTICLE XII

LEGAL ACTIONS

 

Section 12.1 Third Party Claims

(a) The Manager shall notify the Company promptly of any claim made by any third
party in relation to the assets of the Company and shall send to the Company any
notice, claim, summons or writ served on the Manager concerning the Company.

(b) The Manager shall not, without the prior written consent of the Board of
Directors of the Company, purport to accept or admit any claims or liabilities
of which it receives notification pursuant to Section 12. 1(a) above on behalf
of the Company or make any settlement or compromise with any third party in
respect of the Company.

ARTICLE XIII

MISCELLANEOUS

 

Section 13.1 Obligation of Good Faith; No Fiduciary Duties

The Manager shall perform its duties under this Agreement in good faith and for
the benefit of the Company. The relationship of the Manager to the Company is as
an independent contractor and nothing in this Agreement shall be construed to
impose on the Manager an express or implied fiduciary duty.

 

Section 13.2 Binding Effect

This Agreement shall be binding upon, shall inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and permitted
assigns.

 

Section 13.3 Compliance

(a) The Manager shall (and must ensure that each of its officers, agents and
employees) comply with any law, including the Federal Securities Laws and the
securities laws of any applicable jurisdiction and the New York Stock Exchange
(or any successor thereto) rules and regulations, in each case, as in effect
from time to time, to the extent that it applies to the functions of the Manager
under this Agreement.

(b) The Manager shall maintain management systems, policies and internal
controls and procedures that reasonably ensure that the Manager and its
employees comply with the terms and conditions of this Agreement, as well as
comply with the internal policies, controls and procedures established by the
Company from time to time, including, without limitation, those relating to
trading policies, conflicts of interest and similar corporate governance
measures.

 

23



--------------------------------------------------------------------------------

Section 13.4 Effect of Termination

This Agreement shall be effective as of the date first above written and shall
continue in full force and effect thereafter until termination hereof in
accordance with Article IX. The obligations of the Company set forth in Articles
VII, IX and X and Sections 8.2(c), 11.1, 13.5, 13.9 and 13.17 hereof shall
survive such termination of this Agreement, subject to applicable law.

 

Section 13.5 13.5 Notices

Any notice or other communication required or permitted under this Agreement
shall be deemed to have been duly given (i) five (5) Business Days following
deposit in the mails if sent by registered or certified mail, postage prepaid,
(ii) when sent, if sent by facsimile transmission, if receipt thereof is
confirmed by telephone, (iii) when delivered, if delivered personally to the
intended recipient and (iv) two (2) Business Days following deposit with a
nationally recognized overnight courier service, in each case addressed as
follows:

If to the Company, to:

Attention: Chief Executive Officer

Compass Group Diversified Holdings LLC

Sixty One Wilton Road, Second Floor

Westport, CT 06880

Fax: 203-221-8253

with a copy (which shall not constitute notice) to its counsel:

Attention: Stephen C. Mahon

Squire Sanders (US) LLP

221 E. Fourth Street, Suite 2900

Cincinnati, OH 45202

Fax: 513-361-4201

If to the Manager, to:

Attention: Manager

Compass Group Management LLC

Sixty One Wilton Road, Second Floor

Westport, CT 06880

Fax: 203-221 -8253

with a copy (which shall not constitute notice) to its counsel:

Attention: Brian B. Snarr

Morrison Cohen, LLP

909 Third Avenue

New York, NY 10022

Fax: 212-735-8708

 

24



--------------------------------------------------------------------------------

or to such other address or facsimile number as any such Party may, from time to
time, designate in writing to all other Parties hereto, and any such
communication shall be deemed to be given, made or served as of the date so
delivered or, in the case of any communication delivered by mail, as of the date
so received.

 

Section 13.6 Change of Membership.

The Manager agrees to notify the Company of any change in the membership of the
Manager within a reasonable time after such change.

 

Section 13.7 Assignment

This Agreement shall not be assignable by either party except by the Manager to
any Person with which the Manager may merge or consolidate or to which the
Manager transfers substantially all of its assets, and then only in the event
that such assignee assumes all of the obligations to the Company and the
Subsidiaries of the Company hereunder and with the prior written consent of the
Company.

 

Section 13.8 Headings

The headings in this Agreement are included for convenience of reference only
and in no way define or delimit any of the provisions hereof or otherwise affect
their construction or effect.

 

Section 13.9 Applicable Law

This Agreement, the legal relations between and among the Parties and the
adjudication and the enforcement thereof shall be governed by and interpreted
and construed in accordance with the laws of the State of New York, without
regard to the conflicts of law provisions thereof to the extent such principles
or rules would require or permit the application of the laws of another
jurisdiction.

 

Section 13.10 Submission to Jurisdiction; Waiver of Jury Trial

Each of the Parties hereby irrevocably acknowledges and consents that any legal
action or proceeding brought with respect to any of the obligations arising
under or relating to this Agreement may be brought in the courts of the State of
New York, County of New York or in the United States District Court for the
Southern District of New York and each of the Parties hereby irrevocably submits
to and accepts with regard to any such action or proceeding, for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts. Each Party hereby further irrevocably
waives any claim that any such courts lack jurisdiction over such Party, and
agrees not to plead or claim, in any legal action or proceeding with respect to
this Agreement or the transactions contemplated hereby brought in any of the
aforesaid courts, that any such court lacks jurisdiction over such Party. Each
Party

 

25



--------------------------------------------------------------------------------

irrevocably consents to the service of process in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such party, at its address for notices set forth in Section 13.5
hereof; such service to become effective ten (10) days after such mailing. Each
Party hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other documents contemplated hereby
that service of process was in any way invalid or ineffective. The foregoing
shall not limit the rights of any Party to serve process in any other manner
permitted by applicable law. The foregoing consents to jurisdiction shall not
constitute general consents to service of process in the State of New York for
any purpose except as provided above and shall not be deemed to confer rights on
any Person other than the respective Parties.

Each of the Parties hereby waives any right it may have under the laws of any
jurisdiction to commence by publication any legal action or proceeding with
respect this Agreement. To the fullest extent permitted by applicable law, each
of the Parties hereby irrevocably waives the objection which it may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement in any of the courts referred to in
this Section 13.8 and hereby further irrevocably waives and agrees not to plead
or claim that any such court is not a convenient forum for any such suit, action
or proceeding.

The Parties agree that any judgment obtained by any Party or its successors or
assigns in any action, suit or proceeding referred to above may, in the
discretion of such Party (or its successors or assigns), be enforced in any
jurisdiction, to the extent permitted by applicable law.

The Parties agree that the remedy at law for any breach of this Agreement may be
inadequate and that should any dispute arise concerning any matter hereunder,
this Agreement shall be enforceable in a court of equity by an injunction or a
decree of specific performance. Such remedies shall, however, be cumulative and
nonexclusive, and shall be in addition to any other remedies which the Parties
may have.

Each Party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any litigation as between the
Parties directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby or disputes relating hereto.
Each Party (i) certifies that no representative, agent or attorney of any other
Party has represented, expressly or otherwise, that such other Party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other Parties have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 13.8.

 

Section 13.11 Amendment; Waivers

No term or condition of this Agreement may be amended, modified or waived
without the prior written consent of the Party against whom such amendment,
modification or waiver will be enforced; provided, that any amendment of Article
VII or Section 8.2 hereof shall not be effective as to any Party hereto unless
such amendment was authorized and approved by the

 

26



--------------------------------------------------------------------------------

Company’s compensation committee. Any waiver granted hereunder shall be deemed a
specific waiver relating only to the specific event giving rise to such waiver
and not as a general waiver of any term or condition hereof.

 

Section 13.12 Remedies to Prevailing Party

If any action at law or equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorneys’
fees, costs, and necessary disbursements in addition to any other relief to
which such party may be entitled.

 

Section 13.13 Severability

Each provision of this Agreement is intended to be severable from the others so
that if, any provision or term hereof is illegal, invalid or unenforceable for
any reason whatsoever, such illegality, invalidity or unenforceability shall not
affect or impair the validity of the remaining provisions and terms hereof;
provided, however, that the provisions governing payment of the Management Fee
described in Article VII hereof are not severable.

 

Section 13.14 Benefits Only to Parties

Nothing expressed by or mentioned in this Agreement is intended or shall be
construed to give any Person other than the Parties and their respective
successors or permitted assigns, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision herein contained, this
Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of the Parties and their respective
successors and permitted assigns, and for the benefit of no other Person.

 

Section 13.15 Further Assurances

Each Party hereto shall take any and all such actions, and execute and deliver
such further agreements, consents, instruments and any other documents as may be
necessary from time to time to give effect to the provisions and purposes of
this Agreement.

 

Section 13.16 No Strict Construction

The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event any ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by all Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provision of this Agreement.

 

Section 13.17 Entire Agreement

This Agreement constitutes the sole and entire agreement of the Parties with
regards to the subject matter of this Agreement. Any written or oral agreements,
statements, promises, negotiations or representations not expressly set forth in
this Agreement are of no force and effect.

 

27



--------------------------------------------------------------------------------

Section 13.18 Confidentiality

(a) The Manager shall not, and the Manager shall cause its Affiliates and their
respective agents and representatives not to, at any time from and after the
date of this Agreement, directly or indirectly, disclose or use any confidential
or proprietary information involving or relating to (x) the Company, including
any information contained in the books and records of the Company and (y) the
Company’s Subsidiaries, including any information contained in the books and
records of any such Subsidiaries; provided, however, that disclosure and use of
any information shall be permitted (i) with the prior written consent of the
Company, (ii) as, and to the extent, expressly permitted by this Agreement, any
Offsetting Management Services Agreement, any Integration Services Agreement or
any other agreement between the Manager and the Company or any of the Company’s
Subsidiaries (but only to the extent that such information relates to such
Subsidiaries), (iii) as, and solely to the extent, necessary or required for the
performance by the Manager, any of its Affiliates or its delegates of any of
their respective obligations under this Agreement, (iv) as, and to the extent,
necessary or required in the operation of the Company’s business or operations
in the Ordinary Course of Business, (v) to the extent such information is
generally available to, or known by, the public or otherwise has entered the
public domain (other than as a result of disclosure in violation of this
Section 13.16 by the Manager or any of its Affiliates), (vi) as, and to the
extent, necessary or required by any governmental order, applicable law or any
governmental authority, subject to Section 13.16(d), and (vii) as, and to the
extent, necessary or required or reasonably appropriate in connection with the
enforcement of any right or remedy relating to this Agreement, any Offsetting
Management Services Agreement, any Integration Services Agreement or any other
agreement between the Manager and the Company or any of the Company’s
Subsidiaries.

(b) The Manager shall produce and implement policies and procedures that are
reasonably designed to ensure compliance by the Manager’s directors, officers,
employees, agents and representatives with the requirements of this
Section 13.16.

(c) For the avoidance of doubt, confidential information includes business
plans, financial information, operational information, strategic information,
legal strategies or legal analysis, formulas, production processes, lists,
names, research, marketing, sales information and any other information similar
to any of the foregoing or serving a purpose similar to any of the foregoing
with respect to the business or operations of the Company or any of its
Subsidiaries. However, the Parties are not required to mark or otherwise
designate information as “confidential or proprietary information,”
“confidential” or “proprietary” in order to receive the benefits of this
Section 13.16.

(d) In the event that the Manager is required by governmental order, applicable
law or any governmental authority to disclose any confidential information of
the Company or any of its Subsidiaries that is subject to the restrictions of
this Section 13.16, the Manager shall (i) notify the Company or any of its
Subsidiaries in writing as soon as possible, unless it is otherwise
affirmatively prohibited by such governmental order, applicable law or such
governmental authority from notifying the Company or any such Subsidiaries, as
the case may be, (ii) cooperate with the Company or any such Subsidiaries to
preserve the confidentiality of such

 

28



--------------------------------------------------------------------------------

confidential information consistent with the requirements of such governmental
order, applicable law or such governmental authority and (iii) use its
reasonable best efforts to limit any such disclosure to the minimum disclosure
necessary or required to comply with such governmental order, applicable law or
such governmental authority, in each case, at the cost and expense of the
Company.

(e) Nothing in this Section 13.16 shall prohibit the Manager from keeping or
maintaining any copies of any records, documents or other information that may
contain information that is otherwise subject to the requirements of this
Section 13.16, subject to its compliance with this Section 13.16.

(f) The Manager shall be responsible for any breach or violation of the
requirements of this Section 13.16 by any of its agents or representatives.

 

Section 13.19 Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.

[Signature Page Follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Fifth Amended and Restated
Management Services Agreement as of the date first written above to be effective
as of July 1, 2013.

 

COMPASS GROUP MANAGEMENT LLC By:  

/s/ Elias J. Sabo

Name:   Elias J. Sabo Title:   Managing Member COMPASS GROUP DIVERSIFIED
HOLDINGS LLC   By:  

/s/ James J. Bottiglieri

Name:   James J. Bottiglieri Title:   Chief Financial Officer

[Signature Page Amended and Restated Management Services Agreement]

 

30



--------------------------------------------------------------------------------

Exhibit A

GUARANTEE

Compass Group Diversified Holdings LLC (the “Company”) hereby guarantees to
Compass Group Management LLC (the “Manager”) the full, prompt and punctual
payment by any and all Subsidiaries (as defined in that certain Amended and
Restated Management Services Agreement by and between the Company and the
Manager, dated June [ ], 2013 and originally effective as of May 16, 2006 (the
“MSA”)) of the Company of any and all Offsetting Management Fees due and owing
to the Manager (as defined in the MSA), with full rights of subrogation to and
in respect of the Manager’s rights in respect thereof (the “Guaranteed
Obligations”).

This guarantee shall continue in full force and effect with respect to all
Guaranteed Obligations until all such Guaranteed Obligations are paid and
performed in full.

Date: July 1, 2013

 

COMPANY:

COMPASS GROUP DIVERSIFIED HOLDINGS LLC,

a Delaware limited liability company

  By:  

 

    Name:   James J. Bottiglieri     Title:   Chief Financial Officer

ACKNOWLEDGED:

MANAGER:

 

COMPASS GROUP MANAGEMENT LLC, a Delaware limited liability company   By:  

 

  Name:  

 

  Title:  

 

 

31